COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  El Paso Central Appraisal District,            §               No. 08-17-00003-CV

                        Appellant,               §                 Appeal from the

  v.                                             §                327th District Court

  Hawkins & I-10 Acquisition Co., LP,            §             of El Paso County, Texas

                         Appellee.               §              (TC# 2016DTX0495)

                                             §
                                           ORDER

       Pending before the Court is Appellee’s motion to dismiss the appeal as moot. The Court
has determined that it will hear the appeal on the merits. Consequently, the motion to dismiss is
DENIED. Appellee may re-urge the mootness argument in its brief.


       IT IS SO ORDERED this 14th day of March, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.